UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6962



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN MILLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-02-133-DWS; CA-03-3964-22-3)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Miller, Appellant Pro Se. William Kenneth Witherspoon, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kevin Miller appeals the district court’s order denying

his “motion for recall of judgment,”1 in which he asserted the

court should have allowed him to withdraw his 28 U.S.C. § 2255

(2000) motion so that he could file a petition for certiorari with

the Supreme Court in his direct appeal.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See United States v.

Miller, Nos. CR-02-133-DWS; CA-03-3964-22-3 (D.S.C. May 16, 2005).2

We deny Miller’s pending motions for a certificate of appealability

as unnecessary and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




     1
      Miller titled the motion as a “Motion to Recall Mandate.”
(R. 16).
     2
      We also note that Miller did in fact file a petition for
certiorari with the Supreme Court, which was denied June 28, 2004.

                              - 2 -